               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION


TINO SMITH, SR.,                  )
                                  )
     Plaintiff,                   )
                                  )
v.                                )        No. 2:18-cv-2078
                                  )
FEDERAL EXPRESS CORPORATION,      )
                                  )
     Defendant.                   )


                                ORDER


     Before the Court is the Magistrate Judge’s February 15, 2019

Report and Recommendation (the “Report”).        (ECF No. 21.)    The

Report recommends granting Defendant Federal Express Corporation’s

(“FedEx’s”) November 9, 2018 Motion for Summary Judgment.        (ECF

No. 18.)   Plaintiff Tino Smith, Sr. filed an objection to the

Report on March 4, 2019.   (ECF No. 24.)   FedEx responded to Smith’s

objection on March 18, 2019.    (ECF No. 26.)

     For the following reasons, Smith’s objection is OVERRULED.

The Report is ADOPTED.     FedEx’s Motion for Summary Judgment is

GRANTED.

I.   Background

     Smith does not object to the Magistrate Judge's findings of

fact.   Those findings are adopted.     See Thomas v. Arn, 474 U.S.
140, 150 (1985).          The following is a summary of the findings

relevant to this Order.

     Smith started working at FedEx’s Indianapolis, Indiana hub as

a part-time handler in September 2009.               (ECF No. 21 at 182.)        On

March 23, 2016, Smith filed a Complaint of Discrimination against

FedEx with the Indiana Civil Rights Commission.                  (Id. at 183.) He

alleged that FedEx discriminated and retaliated against him by

failing    to    hire     him     for    various    management     positions     in

Indianapolis.      (Id.)     Smith later secured the position of Senior

Manager and transferred to FedEx’s Memphis, Tennessee hub.                    (Id.)

     FedEx fired Smith on November 30, 2016 for violating FedEx’s

Anti-Harassment Policy and its Acceptable Conduct Policy.                    (Id. at

185.)     Smith left offensive material on several managers’ golf

carts.    (Id. at 184.)

     Smith filed a Charge of Discrimination with the EEOC in

Memphis on December 27, 2016.            (Id. at 187.)    The EEOC issued Smith

a right to sue letter on October 4, 2017.                 (ECF No. 1-1 at 12.)

Smith sued FedEx in the Circuit Court of Shelby County, Tennessee

on December 19, 2017.            (ECF No. 21 at 180.)      Smith alleged FedEx

retaliated      against    him    in    violation   of   Title   VII,   42   U.S.C.

§§ 2000e et seq., and the Genetic Information Nondiscrimination

Act of 2008 (“GINA”), 42 U.S.C. §§ 2000ff et seq.                   (Id.)     FedEx

received Smith’s Complaint on January 4, 2017.                   (ECF No. 1-1 at

                                           2
27.)    FedEx removed the case on February 2, 2018.          (ECF No. 21 at

180.)

II.    Jurisdiction

       The Court has federal question jurisdiction.          Under 28 U.S.C.

§ 1331, district courts have original jurisdiction “of all civil

actions arising under the Constitution, laws, or treaties of the

United States.”          Smith asserts a right to relief against FedEx

under Title VII and GINA.         Those claims arise under the laws of

the United States.

III. Standard of Review

       A. Report and Recommendation

       Congress enacted 28 U.S.C. § 636 to relieve the burden on the

federal judiciary by permitting the assignment of district-court

duties to magistrate judges.          See United States v. Curtis, 237

F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490

U.S. 858, 869-70 (1989)); see also Baker v. Peterson, 67 F. App'x

308, 310 (6th Cir. 2003).

       For    dispositive     matters,       “[t]he   district   judge    must

determine de novo any part of the magistrate judge's disposition

that    has    been   properly   objected     to.”    See Fed.   R.    Civ.   P.

72(b)(3); 28 U.S.C. § 636(b)(1).             After reviewing the evidence,

the court is free to accept, reject, or modify the magistrate

judge's       proposed     findings   or     recommendations.     28     U.S.C.

                                         3
§ 636(b)(1). The district court is not required to review -- under

a de     novo or      any    other     standard       --    those   aspects     of

the report and recommendation to              which        no    objection      is

made.       See Arn, 474 U.S. at 150.        The district court should adopt

the magistrate judge's findings and rulings to which no specific

objection is filed.         See id. at 151.

       B.      Summary Judgment

       Under Federal Rule of Civil Procedure 56, a court must grant

a party's motion for summary judgment “if the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.”                    Fed. R. Civ. P.

56(a). The moving party must show that the nonmoving party, having

had    sufficient     opportunity      for   discovery,     lacks   evidence    to

support an essential element of its case.                  See Fed. R. Civ. P.

56(c)(1); Peeples v. City of Detroit, 891 F.3d 622, 630 (6th Cir.

2018).

       When confronted with a properly-supported motion for summary

judgment, the nonmoving party must set forth specific facts showing

that there is a genuine dispute for trial.                 See Fed. R. Civ. P.

56(c).       “A ‘genuine’ dispute exists when the plaintiff presents

‘significant probative evidence’ ‘on which a reasonable jury could

return a verdict for her.’”           EEOC v. Ford Motor Co., 782 F.3d 753,

760    (6th    Cir.   2015) (en      banc)   (quoting Chappell      v.   City   of

                                         4
Cleveland, 585 F.3d 901, 913 (6th Cir. 2009)). The nonmoving party

must do more than simply “show that there is some metaphysical

doubt as to the material facts.”      Lossia v. Flagstar Bancorp, Inc.,

895 F.3d 423, 428 (6th Cir. 2018) (quoting Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)).

      Although summary judgment must be used carefully, it “is an

integral part of the Federal Rules as a whole, which are designed

to secure the just, speedy, and inexpensive determination of every

action[,] rather than a disfavored procedural shortcut.”             FDIC

v. Jeff     Miller   Stables,   573      F.3d   289,    294   (6th   Cir.

2009) (quotation marks and citations omitted).

IV.   Analysis

      A.    GINA Retaliation Claim

      Smith does not object to the Report’s recommendation that

summary judgment be granted for FedEx on Smith’s GINA claim.         The

Report’s recommendation is therefore ADOPTED.          FedEx’s Motion for

Summary Judgment is GRANTED on Smith’s GINA claim.

      B.    Title VII Retaliation Claim

      Smith does not properly object to the Report’s recommendation

that summary judgment be granted for FedEx on Smith’s Title VII

claim.     Smith merely reargues the merits of summary judgment with

new allegations and new arguments not presented to the Magistrate

Judge.     Smith, for example, fails to object specifically to the

                                     5
Report’s conclusion that FedEx proffered unrebutted evidence that

it had a legitimate, non-discriminatory reason for firing him.

Smith’s general objection, which does not specify the issues of

contention, is tantamount to filing no objection at all.      See

McCready v. Kamminga, 113 F. App’x 47, 49 (6th Cir. 2004); Murphy

v. Reed, 22 F. App’x 390, 391 (6th Cir. 2001).       The Report’s

recommendation is therefore ADOPTED.   FedEx’s Motion for Summary

Judgment is GRANTED on Smith’s Title VII claim.

V.   Conclusion

     For the foregoing reasons, Smith’s objection is OVERRULED.

The Report is ADOPTED.   FedEx’s Motion for Summary Judgment is

GRANTED.




     So ordered this 6th day of May, 2019.



                                    /s/_Samuel H. Mays, Jr._____
                                    SAMUEL H. MAYS, JR.
                                    UNITED STATES DISTRICT JUDGE




                                6
